UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1813


ADRIENNE S. VANCE; HOLLIS VANCE,

                Plaintiffs – Appellants,

          v.

WAL-MART STORES EAST, L.P.,

                Defendant – Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.       John Preston Bailey,
Chief District Judge. (2:07-cv-00101-JPB-JSK)


Submitted:   January 19, 2011               Decided:   February 4, 2011


Before AGEE, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harry A. Smith, III, MCNEER HIGHLAND MCMUNN & VARNER L.C.,
Elkins, West Virginia, for Appellants.      Renatha S. Garner,
MACCORKLE LAVENDER & SWEENEY PLLC, Charleston, West Virginia;
Heather M. Noel, MACCORKLE LAVENDER & SWEENEY PLLC, Morgantown,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Adrienne S. Vance and Hollis Vance appeal the district

court’s order granting summary judgment to Defendant in this

negligence action.        We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.      Vance v. Wal-Mart Stores East, L.P., No.

2:07-cv-00101-JPB-JSK (N.D. W. Va. June 17, 2009).              We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                     2